Citation Nr: 1027466	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  07-03 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder including paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to April 1981. 

This matter most recently came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 rating decision 
issued by the RO, which in pertinent part denied the Veteran 
service connection for paranoid schizophrenia because the Veteran 
failed to submit new and material evidence to reopen a previously 
denied claim.

In July 2009, the Board found that the Veteran had submitted new 
and material evidence and reopened the Veteran's claim for 
service connection for an acquired psychiatric disorder.  In that 
same decision, the Board denied the claim for service connection 
for an acquired psychiatric disorder including paranoid 
schizophrenia on the merits.  The Veteran appealed the decision 
to the United States Court of Appeals for Veterans Claim (Court).  
In November 2009, the Court granted a Joint Motion to vacate the 
July 2009 decision and to remand the matter for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the November 2009 Joint Motion, the parties agreed that in the 
July 2009 decision, the Board failed to give adequate reasons and 
bases to support its decision.  Specifically the parties agreed 
that the Board failed to adequately explain why it found the 
December 1986 and April 1987 private treatment records 
(indicating date of onset of psychiatric disorder to be 1981) 
less probative than the April 1983 VA examination report 
(indicating date of onset to be April 1983) in the determination 
of date of onset of the psychiatric disorder.  In this regard, 
the parties agreed that the Board did not sufficiently explain 
why a VA examination addressing the etiology of the claimed 
psychiatric disorder was not warranted.  38 U.S.C.A. § 5103A(d) 
(2009).  

The Board is aware that the Veteran reported nervousness in his 
June 1980 Report of Medical History.  Otherwise, his service 
treatment records are negative for complaints of, treatment for, 
or diagnosis of a psychiatric disorder.  Post service medical 
records document the treatment he received for paranoid 
schizophrenia.  As noted, the April 1983 VA examination report 
documents treatment for the paranoid schizophrenia and lists 
April 8, 1983 as date of onset of the disorder.  By contrast, the 
December 1986 and April 1987 private treatment records document 
treatment for paranoid schizophrenia and lists 1981 as date of 
onset of the disorder.

The parties also agreed that the Board failed to properly address 
the lay statements of record which tend to support an etiological 
relationship between the Veteran's claimed psychiatric disorder 
and his period of service.  In this regard, the parties agreed 
that the Board was correct in finding that laypersons are not 
competent to render a diagnosis or an opinion as to medical 
causation; however, laypersons are certainly competent to report 
symptoms capable of lay observation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); Jandreau v. Nicholson, 492 F. 3d. 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

Given these statements, in light of the contradictory evidence 
regarding date of onset of the psychiatric disorder, the Board 
finds that a VA examination is necessary to reconcile any 
discrepancy with regard to date of onset of the psychiatric 
disorder and clarify etiology of the claimed psychiatric 
disorder.  38 U.S.C.A. § 5103A(d) (2009); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009), the 
need for additional evidence regarding his 
claim.  This letter should reflect all 
appropriate legal guidance.  See e.g., 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, that 
treated him for his psychiatric disorder.  
They should also obtain the names and 
addresses and dates of attendance of all 
high schools attended by the Veteran.  
After he has signed the appropriate 
releases, those records, including all high 
school records (grades, disciplinary action 
reports, etc.) should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  He and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

3.  Thereafter, the Veteran should be 
afforded a VA mental disorders examination 
to determine the nature, extent and likely 
etiology of the psychiatric disorder.  All 
indicated tests and studies are to be 
performed, and comprehensive pre- and post-
service educational, social and 
occupational histories are to be obtained.  
Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the psychiatrist for review 
of the case.  A notation to the effect that 
this record review took place should be 
included in the report of the 
psychiatrist.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner should opine 
as to whether any current psychiatric 
disorder, including paranoid schizophrenia 
at least as likely as not (e.g., a 50 
percent or greater likelihood) had its 
onset in service or is otherwise 
etiologically related to his period of 
service.  The examiner should address and 
include specific discussion of the 
conflicting medical evidence of record, 
namely the April 1983 VA examination report 
(indicating the psychiatric disorder onset 
in April 1983) and December 1986 and April 
1987 private treatment records (indicating 
the psychiatric disorder onset in 1981).  

A complete rationale must be given for all 
opinions and conclusions expressed in a 
typewritten report(s).

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

5.  After completion of all indicated 
development, the Veteran's claim of service 
connection for a claimed acquired 
psychiatric disorder including paranoid 
schizophrenia should be readjudicated in 
light of all the evidence of record.  If 
the determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


